DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 3-6 and 8-9 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 21, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II and Species III is withdrawn.  Claims 5-6, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


3.	 The Applicant's amendments filed on January 25, 2022, were received. Claim 1 has been amended. Claims 2 and 7 have been cancelled. Claims 5-6 have been previously withdrawn from consideration but are rejoined in this office action. Therefore, Claims 1, 3-6 and 8-9 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 26, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1, 3, 7 and 8 under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Kim et al. (US 2020/0354222 A1), have been overcome based on the amendments to the Claims and the arguments presented on pages 5-7 of the Remarks dated January 25, 2022. 

6.	The rejection of Claims 4 and 9 under 35 U.S.C. 103 as being unpatentable over Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Kim et al. (US 2020/0354222 A1), as applied to Claims 1, 3, 7 and 8, and in further view of Zhamu et al. (US 2020/0313162 A1), have been overcome based on the amendments to the Claims and the arguments presented on pages 5-7 of the Remarks dated January 25, 2022. 

Reasons for Allowance
7.	Claims 1, 3-6 and 8-9 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Yao et al. “Carbothermal shock synthesis of high-entropy-alloy nanoparticles” in view of Kim et al. (US 2020/0354222 A1), teach a method of manufacturing a composite anode material, the method comprising: a preparation step of mixing a carbonaceous material and solid silicon as raw materials and a carbothermal shock step of heating the carbonaceous material.  The closest prior art do not teach, fairly suggest or render obvious the method steps including a composite anode material carbothermal shock step of heating the carbonaceous material so that the solid silicon is melted using the heated carbonaceous material and is dispersed and attached in a form of particles to a surface of the carbonaceous material, and wherein the carbothermal shock step is controlled such that a diameter of the silicon particles attached to the surface of the carbonaceous material is 100 nm or less in which the solid silicon includes silicon microparticles composed of particles smaller than 42 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725